Citation Nr: 0827647	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar strain.

2.  Entitlement to service connection for a cervical 
condition.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1999 to February 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lumbar 
strain was previously denied by the RO in February 2002 on 
the basis that the claimed disorder was not chronic.  The 
veteran did not initiate an appeal of the decision.

2.  The additional evidence presented since the prior 
decision includes competent medical evidence demonstrating 
the existence of a chronic lumbar spine disorder and 
testimony given by the veteran regarding continuity of 
symptomatology since service, which together raise a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence of record shows that the 
veteran suffers from chronic lumbar strain which first 
manifested in service.  

3.  A cervical condition was not present during service and 
the currently claimed cervical condition did not develop as a 
result of any incident during service.  

4.  Migraine headaches were not present during service, the 
currently claimed migraine headaches did not develop as a 
result of any incident during service, and were not caused or 
aggravated by service-connected tinnitus.  

5.  An anxiety disorder was not present during service and 
the currently claimed anxiety disorder did not develop as a 
result of any incident during service and was not caused or 
aggravated by service-connected disability.  

6.  The veteran's hemorrhoids are not manifested by 
persistent bleeding and secondary anemia, or fissures.

7.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for lumbar 
strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  A lumbar strain was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A cervical condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Migraine headaches were not incurred in or aggravated by 
service, and were not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  An anxiety disorder was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

6.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2004 included the criteria for reopening the previously 
denied lumbar strain claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided with respect to the lumbar 
strain claim, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  However, even if adequate notice was not 
provided, the issue would be moot because the Board finds 
below that new and material evidence has been provided to 
reopen the claim for lumbar strain.  

In addition, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claims.  
Specifically, the statement of the case sent to her in June 
2005 provided her with the various diagnostic codes used to 
evaluate her service-connected disabilities.  Based on this 
evidence, the veteran can be expected to understand from the 
various letters from the RO what was needed to support her 
claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claims as reflected in his 
statements and correspondence.  Specifically, statements made 
by the veteran in her April 2004 claim and during the July 
2004 VA anus and rectum examination and VA ear disease 
examination show that she had actual knowledge of the 
evidence needed to support her claims for increased ratings.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service treatment records 
and VA treatment records.  Further, the veteran submitted 
additional records and various written statements in support 
of her claim.  Next, specific VA medical opinions pertinent 
to the issues on appeal was were obtained in July 2004, 
September 2004, and March 2005.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determinations as to these claims.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

I.  New and Material Evidence for Service Connection for 
Lumbar Strain.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran contends that she currently has lumbar strain 
which resulted from moving heavy objects in service.  

The veteran's claim for service connection for lumbar strain 
was previously denied by the RO in February 2002.  The Board 
notes that the previously considered evidence included the 
veteran's service medical records and pre-discharge 
examination.  There was no evidence of treatment in service 
for any lumbar problems in service, although the pre-
discharge examination conducted in October 2001 diagnosed her 
with lumbar strain.

In the rating decision of February 2002, the RO held that the 
lumbar strain diagnosed in service was acute and transitory, 
and would not be established as chronic and recurrent until 
medical evidence confirmed that the veteran continued to 
suffer from lumbar strain.  The veteran was notified of the 
decision and her right to appeal later in March 2002, but she 
did not file a notice of disagreement.  The rating decision 
is final based upon the evidence then of record. 38 U.S.C.A. 
§ 7105.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).   

Evidence submitted subsequent to the February 2002 decision 
includes VA outpatient treatment records; a February 2005 MRI 
of the lumbar spine; and a September 2004 VA spine 
examination report.  This evidence is both new and material 
in that it relates to an unestablished fact necessary to 
substantiate the claim; specifically, the September 2004 VA 
spine examination report diagnoses the veteran with chronic 
lumbar strain.  Consequently, the claim is reopened.

In addition, because she was noted to have a strain on 
separation from service, has credibly stated that she has 
suffered from lower back pain since active duty service, and 
the medical evidence of record now establishes that the 
veteran currently suffers from chronic lumbar strain, the 
Board finds that, affording the benefit of the doubt to the 
veteran, service connection for lumbar strain is warranted.  

II.  Entitlement To Service Connection For a Cervical 
Condition.

The veteran alleges that she suffers from neck pain as a 
result of active duty service.  The service medical records 
do not contain any references to cervical symptomatology.  
The first evidence of cervical symptomatology is not until 
years after separation from service.  

VA outpatient treatment records reveal complaints of cervical 
and neck pain.  The veteran was afforded a VA spine 
examination in September 2004, in which the examiner did not 
diagnose her with a cervical condition.  X-rays of the 
cervical spine revealed well-preserved vertebral body heights 
and reversal of the normal lordosis, but no other significant 
findings.

Although the veteran has given her own opinion that her 
current service condition resulted from activities during 
service, the Court has generally held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu.

Therefore, the Board finds that a cervical condition was not 
present during service and the currently claimed cervical 
condition did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a cervical 
condition was not incurred in or aggravated by service.  

III.  Entitlement To Service Connection For a Migraine 
Headaches.

The veteran alleges that she suffers from migraine headaches 
as a result of her service-connected tinnitus.  The service 
medical records do not contain any references to migraine 
headaches.  The first evidence of migraines is not until 
January 2005, nearly two years after separation from service.  

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  38 C.F.R. § 3.310.  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non-service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
the veteran's service-connected disabilities include a lumbar 
strain, temporomandibular joint syndrome, bilateral tinnitus, 
hemorrhoids, a cyst of the forehead, chondromalacia of the 
left knee, bilateral pes planus, and bilateral plantar 
callosities.  

Although an note from a VA physician indicates that the 
veteran's anxiety and headaches were exacerbated by her 
tinnitus, the Board finds that this opinion is outweighed by 
other more extensive evidence.   Here, the veteran was 
afforded a VA neurological disorders examination in March 
2005.  The examiner diagnosed her with migraine headaches, 
but opined that they were not related to tinnitus or any 
other service-connected condition.  The examiner explained 
that tinnitus is a permanent condition while migraine 
headaches are chronic, recurring events which are limited by 
time.  Furthermore, medical literature does not establish 
tinnitus as a precipitant of migraine headaches.  

Although the veteran has given her own opinion that her 
current migraine headaches resulted from her service-
connected tinnitus, the Court has generally held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu.

Therefore, the Board finds that migraine headaches were not 
present during service and the currently claimed migraine 
headaches did not develop as a result of any incident during 
service, nor were they caused or aggravated by any service-
connected condition, to include tinnitus.  Accordingly, the 
Board concludes that migraine headaches were not incurred in 
or aggravated by service or proximately due to a service-
connected condition.  

IV.  Entitlement To Service Connection For Anxiety Disorder.

The veteran alleges that she suffers from anxiety disorder as 
a result of her service-connected medical conditions.  The 
service medical records do not contain any references to 
anxiety disorder.  The first evidence of migraines is not 
until January 2003, over one year after her separation from 
service.  

Here, the veteran was afforded a VA mental disorders 
examination in March 2005.  The examiner diagnosed her with 
anxiety disorder, but opined that this condition was not 
caused by or the direct result of her service-connected 
medical conditions.  The examiner noted that there was no 
objective evidence in the clinical history and mental status 
examination to establish that her anxiety disorder is the 
direct physiological consequence of her service-connected 
medical conditions and no evidence to establish that the 
anxiety disorder was precipitated by her service-connected 
medical conditions acting as psychosocial stressors.  Rather, 
he opined that the veteran's anxiety symptoms were 
precipitated by her marital problems, to include separation 
from her spouse and the possibility of a future divorce.  

Although the veteran has given her own opinion that her 
current anxiety disorder resulted from her service-connected 
medical conditions, the Court has generally held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu.

Therefore, the Board finds that an anxiety disorder was not 
present during service and the currently claimed anxiety 
disorder did not develop as a result of any incident during 
service nor were they caused or aggravated by a service-
connected condition.  Accordingly, the Board concludes that 
an anxiety disorder was not incurred in or aggravated by 
service or proximately due to a service-connected condition.  

V.  Entitlement To An Increased Rating For Hemorrhoids, 
Currently Rated As 10 Percent Disabling.

The veteran contends that her current 10 percent evaluation 
for service-connected hemorrhoids should be higher because 
she had to undergo surgical resection in February 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent 
rating is warranted for external or internal hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
schedular rating of 20 percent is warranted for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  

Post-service treatment records contain complaints of and 
treatment for hemorrhoids, including a surgical resection in 
February 2004, with evidence of recurrence of internal 
hemorrhoids and fecal leakage.  However, there is no 
indication of persistent bleeding or other significant 
symptoms.  A VA treatment record dated in August 2003 noted 
that there was only occasional bleeding.  A record dated in 
October 2003 described only intermittent bleeding.  On VA 
examination in July 2004, there was no evidence of bleeding.  
It was noted that a fissure had been excised in the past and 
there was now only a scar.  The examiner noted that there 
were no signs of anemia.  

After considering all the evidence, the Board finds that the 
veteran's hemorrhoids have not been manifested by persistent 
bleeding and secondary anemia, or fissures.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent for hemorrhoids are not met.

VI.  Entitlement To An Increased Rating For Tinnitus, 
Currently Rated As 10 Percent Disabling.

The veteran requests an increased evaluation for tinnitus, 
which is currently evaluated as 10 percent disabling, because 
it causes dizziness nearly everyday.  In Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

The request to reopen a claim for service connection for 
lumbar strain is granted.  

Service connection for lumbar strain is granted.  

Service connection for a cervical condition is denied.  

Service connection for migraine headaches is denied.  

Service connection for anxiety disorder is denied.  

A schedular evaluation in excess of 10 percent for 
hemorrhoids is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


